Cite as 2017 Ark. App. 494


                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                         CV-16-917
                                       No.



TAMI THOMAS DARR                                 Opinion Delivered: October 4, 2017
                               APPELLANT
                                                 APPEAL FROM THE PULASKI
V.                                               COUNTY CIRCUIT COURT,
                                                 FIFTEENTH DIVISION
FRANCIS JEAN BILLEAUDEAU                         [NO. 60PR-14-772]
                       APPELLEE
                                                 HONORABLE RICHARD MOORE,
                                                 JUDGE

                                                 REBRIEFING ORDERED

                            RITA W. GRUBER, Chief Judge

        This case involves a will contest, but we do not consider the appeal at this time

 because of briefing deficiencies. Accordingly, we order rebriefing.

        Stephen Michael Herman passed away on April 18, 2014, leaving a will that he

 executed on January 14, 2014. The sole beneficiary and named executor under the will was

 appellant, Tami Thomas Darr, whose mother had been married to Mr. Herman for three

 years in the 1970s. Appellee, Francis Jean Billeaudeau, Mr. Herman’s half-sister, filed a

 motion to contest the probate of the will and to remove Ms. Darr as the executor, alleging

 that Ms. Darr procured the will; Mr. Herman lacked the testamentary capacity to properly

 execute the will; and the will was the product of undue influence by Ms. Darr. After a

 hearing, the circuit court found that Ms. Darr had procured the will and had failed to rebut

 the presumptions that Mr. Herman lacked testamentary capacity and that the will was

 obtained through undue influence. The court set aside the will, removed Ms. Darr as
                                 Cite as 2017 Ark. App. 494

executor, and approved appellee’s nomination of appellee’s son as personal representative of

Mr. Herman’s estate. Ms. Darr filed this appeal from the circuit court’s order.

       Arkansas Supreme Court Rule 4-2 requires references in the argument to material

found in the abstract and addendum to “be followed by a reference to the page number of

the abstract or addendum at which such material may be found.” Ark. Sup. Ct. R. 4-2(a)(7)

(2016). Appellant’s argument section, which consists of 22 pages, contains numerous

references to evidence with no page references to either the abstract or addendum. There

are a few places in the argument section where it appears counsel intended to include a page

reference—one reference stating, “INSERT” and one reference stating, “R., Add”—but

no page number appears. Finally, there are two page references to the addendum—one in

the statement of the case and one in the conclusion—that appear to refer to an order but

actually refer to medical records. The requirements of Rule 4-2(a)(7) aid the appellate court

in following the arguments and enable it to determine whether there is merit in any alleged

points of error. We will order rebriefing when our efforts to examine relevant parts of the

testimony and evidence are frustrated by the lack of proper references. Foster v. Estate of

Collins, 2016 Ark. App. 302, at 5; see also Jones v. Jones, 2015 Ark. App. 468 n.7, 469 S.W.3d
402 n.7.

       We order appellant to cure the deficiency by submitting a substituted brief in

compliance with our rules, with proper citation to the abstract and addendum, within fifteen

days from the date of entry of this order. We also advise counsel to examine our rules to

ensure that no other briefing deficiencies exist.




                                               2
                         Cite as 2017 Ark. App. 494

Rebriefing ordered.

WHITEAKER and BROWN, JJ., agree.

Oscar Hirby and Robert S. Tschiemer, for appellant.

Kamps & Stotts, PLLC, by: David W. Kamps and Adrienne M. Griffis, for appellee.




                                       3